SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 14th day of March, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Defendant-appellant Khaleel El-Amin appeals from a judgment of conviction entered on June 24, 2002, after a jury trial in which he was found guilty of stealing and conspiring to steal postal money orders in violation of 18 U.S.C. §§ 371, 500.1
After trial, defendant moved under Rule 33 for a new trial because the Court had inadvertently submitted to the jury the Government’s exhibit list, which included three entries (out of 68 total entries) for exhibits that were not introduced at trial. In a Memorandum and Order dated Feb*501ruary 26, 2002, the District Court denied defendant’s Rule 38 motion because it found that the inadvertent submission of the exhibit list to the jury was harmless. United States v. El-Amin, No. 01-Cr.-397 (FB), 2002 WL 264990 (E.D.N.Y. Feb. 26, 2002). For substantially the reasons stated by the District Court, we agree that the error was harmless, and we affirm the judgment.
We have considered all of the defendant’s arguments. The judgment of the District Court is hereby AFFIRMED.

. Felicia El-Amin was also tried and convicted, along with the appellant, of conspiring to steal postal money orders in violation of 18 U.S.C § 371. She had already pleaded guilty, prior to trial, to the underlying substantive offense of stealing postal money orders in violation of 18 U.S.C. § 500. Pursuant to a *501stipulation with the Government, Ms. El-Amin has withdrawn her appeal in this case.